Citation Nr: 0615350	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  00-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
disfiguring scars of the face and forehead due to a 
shrapnel wound, to include a separate compensable rating 
for tender scarring.

2.	Entitlement to a separate, compensable evaluation for 
tender and painful scars of the chest, left and right 
thighs, and right forearm and hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran was scheduled for a Board hearing at the RO in 
November 2005 but, in a signed statement dated that month, he 
withdrew his request for a hearing.  As such, the Board 
believes all due process requirements were met with regard to 
his hearing request.

The matter of entitlement to a separate and compensable 
rating for tender and painful scars of the chest, left and 
right thighs, and right forearm and hand is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected shrapnel wound of the face 
and forehead is manifested by two small scars: a healed 1-
inch scar of the right forehead and a "tiny" scar at the 
bridge of the nose that was painful on recent VA examination, 
but were pinkish in color, nonadherent, stable, and resulted 
in no loss of muscle function or disfigurement.


CONCLUSIONS OF LAW

1.	The schedular criteria for a rating in excess of 10 
percent for disfiguring scars of the face and forehead 
due to a shrapnel wound are not met.  38 U.S.C.A. § 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (DC) 7800 
(2002), effective prior to Aug. 30, 2002; 38 C.F.R. §§ 
3.102, 3.159, 4.118, DC 7800 (2005), effective Aug. 30, 
2002.

2.	Resolving the doubt in the veteran's favor, the 
schedular criteria for a separate 10 percent evaluation 
for tender and painful scar of the bridge of the nose 
and forehead have been met.  38 U.S.C.A. § 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.118, DC 7804 (2002), effective 
prior to Aug. 30, 2002; 38 C.F.R. §§ 3.102, 3.159, 
4.118, DC 7804 (2005), effective Aug. 30, 2002.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, 
although the veteran's increased rating claim is being 
granted, no effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In August 2002 and March 2005, the RO provided the appellant 
with correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  Further, in the November 1999 
rating action that denied the increased rating, appellant was 
instructed what the bases for the assigned rating was, and 
why higher ratings were not for assignment.  Thus he was put 
on notice of the information needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
March 2000 and March 2005 statements of the case (SOCs), and 
August 2004 and July 2005 supplemental statements of the case 
(SSOCs).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Board recognizes the concern raised by the veteran's 
service representative in an April 2006 written statement, 
regarding the adequacy of the veteran's June 2005 VA 
examination for scars.  The Board would note that an ideal 
medical evaluation provides a history of the veteran's 
injuries, a recitation of the complaints, and objective 
clinical findings sufficient to evaluate veteran according to 
the approved schedular of criteria for rating a disability.  
In this regard, the Board finds that the June 2005 VA 
examination afforded the veteran contains these elements and 
included the location, size, and a complete description of 
his two facial scars and is adequate for consideration in 
this appeal.  The Board is satisfied that all necessary 
development has been completed.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).



II.  Factual Background

In an April 1970 rating decision, that considered the 
veteran's service medical records indicating he was wounded 
in the face, scalp, shoulder and chest in a mortar attack, 
the RO, pertinent part, granted service connection for shell 
fragment wounds of the face and forehead with retained 
foreign body, evaluated as 10 percent disabling under DC 
7800.  

VA medical records, dated from September 1998 to April 2005, 
are not referable to complaints of, or treatment for, the 
veteran's shrapnel scars.

In a March 1999 signed statement, F.M., D.C., said that he 
treated the veteran since December 1998 and a facial scar to 
the bridge of the nose and scalp was noted.

In September 1999, the RO received the veteran's current 
claim for an increased rating for his service-connected 
shrapnel wound of the forehead and face.

The veteran underwent VA examination for scars in September 
1999.  According to the examination report, the veteran had a 
2.2 centimeter (cm.) depressed non-tender healed surgical 
scar of the center of the lower forehead extending to the 
bridge of the nose.  There was also a 1.5 cm. by .05 cm. 
triangular healed surgical scar depigmented, movable, with 
thinning hair of the anterior scalp.  These scars were non-
ulcerated, with no inflammation, tenderness, or edema, and no 
keloid formation.  The examiner diagnosed multiple healed 
shrapnel wounds.  

In response to the September 1999 VA examiner's request, four 
color photographs of the veteran's face, forehead, and nose 
were taken and added to the claims file.  The photos show the 
veteran's forehead and nose scars to be barely visible.

In September 2002, the veteran underwent VA examinations for 
scars and muscles.  The examination findings did not address 
the veteran's facial scars.

In his May 2005 substantive appeal, the veteran said his two 
facial scars were very noticeable to others.  He said his 
forehead scar was very painful and tender and was very puffed 
out.

In June 2005, the veteran underwent a VA examination for his 
scars.  According to the examination report, the veteran's 
medical records were not available for the examiner's review.  
The veteran complained of painful scars when they were 
touched.  On examination, it was noted that the veteran had a 
1 inch scar of the right forehead that was healed and a 
"tiny" scar at the bridge of his nose.  There was pain upon 
examination.  There was no adherence of the skin, and the 
skin was smooth.  There was no evidence that the scars were 
unstable.  There was no evidence of elevation or depression.  
The veteran's scars were superficial and not deep.  There was 
no evidence of inflammation, edema, or keloids.  The color of 
the scar was pinkish and there was no gross distortion or 
area of induration.  There was no limitation and no 
disfigurement.  X-rays of the veteran's facial bones revealed 
two small bodies in the soft tissue of the left frontal 
region.  The diagnosis was post-shrapnel wounds of the 
forehead of the face.

II.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected facial scars, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), 

The Board is aware that the provisions of 38 C.F.R. § 4.14 
(2005) preclude the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses.  However, impairment associated with a veteran's 
service-connected disabilities may be rated separately unless 
it constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the criteria for rating skin disabilities, 
including scars, were revised.  See 67 Fed. Reg. 49,590 - 
49,599 (July 31, 2002) and corrections in 67 Fed. Reg. 58,448 
- 58,449 (Sept. 16, 2002).  The modifications to the Rating 
Schedule changed the criteria for rating scars under DCs 
7800-7805 (now codified at 38 C.F.R. § 4.118, DCs 7800-7805).

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any legislative act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  See also Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(with respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (April 10, 1999) See also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations).

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated November 1999.  The March 2005 SOC 
evaluated the veteran's claim using the old and the new 
regulations and the July 2005 SSOC evaluated the claim under 
the new regulations.  The veteran was afforded an opportunity 
to comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, supra.

The veteran's service-connected shrapnel wound scars of the 
face and forehead are currently evaluated as 10 percent 
disabling under DC 7800.

Under regulations in effect prior to August 30, 2002, 
pursuant to Diagnostic Code 7800, slight disfiguring scars on 
the head, face, or neck were evaluated as not compensably 
disabling.  38 C.F.R. § 4.118, DC 7800, effective prior to 
August 30, 2002.  Moderately disfiguring scars were rated as 
10 percent disabling.  Id.  Severely disfiguring scars, 
especially if producing a marked and unsightly deformity of 
eyelids, lips or auricles, were evaluated as 30 percent 
disabling.  Id.  The highest schedular rating of 50 percent 
was assigned for disfiguring scars involving complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Id.

Under the current regulations, effective August 30, 2002, 
under Diagnostic Code 7800, a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement and a 30 percent rating 
is warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 
7800, effective August 30, 2002.  Under note (1), the 8 
characteristics of disfigurement for purposes of evaluation 
under § 4.118, are: a scar 5 or more inches (13 or more cm.) 
in length; scar at least one- quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation: scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39- 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is to take into consideration 
unretouched color photographs when evaluating under these 
criteria.

Further, under the old criteria for DC 7804, a maximum 10 
percent evaluation was assigned for scars which were tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
DC 7804, prior to August 30, 2002.  Under the current 
regulations, under DC 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.  38 C.F.R. § 4.118, 
DC 7804, effective August 30, 2002.

After a careful review of the objective and probative medical 
evidence of record, it is the Board's opinion that the 
veteran is not entitled to an evaluation greater than 10 
percent for his service-connected disfiguring scars of the 
forehead and face.  Here, the evidence reflects that the 
September 1999 VA examination showed that the veteran's 
service-connected facial scars included a 2.2 cm. depressed 
nontender healed surgical scar of the center of the lower 
forehead extending to the bridge of the nose and a 1.5 cm. by 
.5 cm triangular healed surgical scar depigmented and 
movable, within the thinning hair of the anterior scalp.  
These scars were not ulcerated, and there was no edema, 
keloid formation or limitation of function of the affected 
part.  Based on this information, a 10 percent evaluation was 
assigned under the old criteria.  None of the pertinent 
clinical evidence, including the photographs of the veteran's 
face taken in 1999, reflects severely disfiguring scars such 
as to warrant a 30 percent evaluation.  There is no evidence 
of record that a higher evaluation under the older 
regulations is warranted for the disfiguring facial scars.

Following the change in the rating schedule, a 30 percent 
evaluation would be warranted if there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  The eight 
characteristics of disfigurement are: skin indurated and 
inflexible in an areas exceeding six square inches; 
underlying soft tissue missing in an area exceeding six 
square inches; skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc) in an area exceeding six square inches; 
skin hypo- or hyperpigmented in an area exceeding six square 
inches; scar adherent to the underlying tissue; surface 
contour of scar elevated or depressed on palpation; scar at 
least one-quarter inch in length; or scar five or more inches 
in length.

The VA examination conducted in June 2005 does not show the 
presence of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features.  There was no ulceration and breakdown of the skin.  
Nor is there any indication that two or three of the 
disfiguring characteristics were present. There was pain in 
the scars on examination, but no discoloration, and the scars 
were superficial, not inflamed and the color was pinkish.  As 
a consequence, it cannot be found that a 30 percent 
evaluation from August 30, 2002 is warranted under the newer 
regulations for the disfiguring facial scars.

However, the Board's analysis does not end here.  As noted 
above, in his May 2005 substantive appeal the veteran 
complained of painful facial scars and the VA examination in 
June 2005 also reflects the veteran's complaints of pain in 
the facial scars, although the September 1999 examiner 
reported that these scars were nontender.  In any event, 
giving the veteran the benefit of the doubt, the Board is of 
the opinion that a separate 10 percent rating is warranted 
for tender and painful scars of the forehead and nose on the 
basis of the most recent examination.  See 38 C.F.R. §§ 4.14, 
4.118, DC 7804; see also Esteban, supra. 

Accordingly, a separate 10 percent rating is warranted for 
tender and painful scars of the forehead and nose on the 
basis of the most recent exam.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.118, DC 7804, effective prior to and after August 30, 
2002.  The benefit of the doubt has been resolved in the 
veteran's favor to this limited extent.  However, the 
preponderance of the objective medical evidence is against 
the veteran's claim for a rating in excess of 10 percent for 
his service-connected disfiguring scars of the forehead and 
face.  38 C.F.R. § 4.118, DC 7800, effective prior to and 
after August 30, 2002. 

Finally, the Board observes in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  For example, there is no evidence of record, nor has 
it been contended by the veteran or his representative, that 
the veteran's service-connected facial scars have caused 
marked interference with employment or necessitated frequent 
hospitalization for any of the periods in question.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 10 percent for disfiguring scars 
of the face and forehead due to a shrapnel wound is denied.

A separate 10 percent rating for tender and painful scars of 
the face and forehead due to a shrapnel wound is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



REMAND

In the April 1970 rating decision, the RO also granted 
service connection for shell fragment wounds of the: chest 
with retained foreign body (RFB), involving muscle group (MG) 
XXI, evaluated under DC 5321, left thigh with RFB, involving 
MG XIV, evaluated under DC 5314, right thigh with RFB, 
involving MG XV, evaluated under D 5315, and the right 
forearm and hand with RFB, involving MG VII, evaluated under 
DC 5307, and assigned separate 10 percent ratings for each 
disability.  See 38 C.F.R. § 4.73, DCs 5307, 5314, 5315, and 
5321 (2005).

In September 1999, the veteran requested a separate 
compensable rating for tender and painful scars of the chest, 
right and left thighs, and right forearm and hand.

The objective medical evidence of record reflects that the 
veteran's left and right thighs, and right forearm and hand 
scars have consistently been described by examiners as well-
healed.  VA examiners have not described a chest scar.

While in September 1999, the VA examiner reported that the 
veteran's scars were nontender, in September 2002, the VA 
examiner noted tenderness.  At that time, the veteran's scars 
were described as a small, round scar medially above the knee 
on the right thigh, a 2 inch scar laterally at the hip on the 
left thigh, a tiny, faded scar, distal third of the right 
volar forearm, and 2 inch and 1 inch healed post shrapnel 
injury scars medially on the right shoulder.  Minimal 
adherence was reported at the right shoulder scar.  There was 
no ulceration, inflammation, disfigurement or limitation of 
function.  The 2 inch shoulder scar was slightly reddish, and 
most other scars were skin color.  There was no clinical 
description of a chest scar.  According to the report of the 
September 2002 VA examination for muscles, the veteran 
complained of hypersensitivity to all scars to touch.  

In the April 2006 written statement noted above, the 
veteran's service representative maintained that the veteran 
was entitled to separate ratings for each scar of his chest, 
left and right thighs, and right forearm and hand, under DC 
7804, that assigns a 10 percent rating for "[s]cars, 
superficial, tender and painful on objective demonstration."  
As well, under 38 C.F.R. § 4.118, DC 7802, effective August 
30, 2002, Note (1) following DC 7802 provides that scars in 
widely separated areas, such as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be rated separately and combined in accordance with 38 
C.F.R. § 4.25 (2005).  Here the evidence suggests that the 
veteran has chest, left and right thigh, and right forearm 
and hand scars in widely separated areas, e.g., the chest, 
left and right thighs, and his right forearm and hand that 
may warrant separate ratings.  

Given that the veteran was last examined by VA for his chest, 
right and left thigh, and right forearm and hand scars in 
September 2002, the Board is of the opinion that a new VA 
dermatology examination is warranted to assess the current 
severity of any chest, right and left thigh, and right 
forearm and hand scars found to be present.

Accordingly, the case is REMANDED for the following action:

1.	Regarding the appellant's claim for a 
separate, compensable evaluation for 
tender and painful scars of the chest, 
right and left thighs, and right 
forearm and hand, the RO should provide 
proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that informs him that an effective date 
for the award of benefits will be 
assigned if the separate compensable 
rating for tender and painful scars of 
the chest, right and left thighs, and 
right forearm and hand is awarded, and 
also includes an explanation as to the 
type of evidence that is needed to 
establish an effective date, consistent 
with Dingess, supra.

2.	The RO should schedule the veteran for 
a VA dermatology examination to 
determine the current severity of any 
chest, right and left thigh, and right 
forearm and hand scars found to be 
present.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The examiner is specifically requested 
to address the following:

a.	The examiner should specifically 
comment on any residual scarring 
of any chest, right and left 
thigh, and right forearm and hand 
shrapnel wound scars found to be 
present, to include (1) the size 
of the affected area; (2) whether 
there are any scars and, if so, 
whether they are tender, painful, 
or productive of limitation of 
function; (3) whether there is 
tissue or skin loss; (4) whether 
there were changes in the 
pigmentation of the veteran's 
skin; and (5) whether the disorder 
causes exfoliation, exudation, or 
itching.  Color photographs should 
be included with the examination 
report if deemed necessary or 
helpful.

b.	If, on examination, scar 
tenderness is found, the examiner 
is requested to set forth the 
objective manifestations of any 
scar tenderness found to be 
present.

c.	If scar tenderness is found, the 
examiner is particularly requested 
to reconcile the findings of the 
September 1999 VA examination 
report (when the veteran's scars 
were "nontender") with the 
September 2002 VA muscles 
examination report (noting 
complaints of hypersensitivity of 
scars) and the September 2002 VA 
scars examination report (noting 
tenderness) but without objective 
findings.  Is the current finding 
of scar tenderness due to growth 
of the scarring, or has any scar 
attached to a nerve or muscle? 
A complete rationale should 
be provided for all opinions 
rendered.  The veteran's 
claims files should be 
provided to the examiner 
prior to the examination and 
the examination report should 
indicate if the records were 
reviewed. 

3.	Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
a separate and compensable evaluation 
for tender and painful scars of the 
chest, right and left thighs, and right 
forearm and hand.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
July 2005 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


